          Case 2:20-cv-01966-SPL Document 18 Filed 11/19/20 Page 1 of 6




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                          )           No. CV-20-01966-PHX-SPL
      Linda I. Shields, M.D.,
 9                                          )
                                            )
                       Plaintiff,           )           ORDER
10                                          )
      vs.
11                                          )
                                            )
      Provident Life and Accident Insurance )
12    Company,                              )
13                                          )
                                            )
                       Defendant.           )
14
15            Before the Court is Plaintiff’s Motion to Remand. (Doc. 14). For the following
16   reasons, the Motion will be granted.
17   I.       BACKGROUND
18            In 1988, Defendant Provident Life and Accident Insurance Company provided
19   Plaintiff Linda Shields with a disability insurance policy. (Doc. 1 at 13). According to the
20   policy, if Plaintiff became “totally disabled” before “age” 60, she would be entitled to total
21   disability benefits for the rest of her life. (Doc. 1 at 15). The policy defines “age” as the
22   “ending date of the Policy term” in which the insured reaches that age. (Doc. 1 at 15).
23   Plaintiff alleges she “is entitled to lifetime benefits because her total disability . . . occurred
24   before Policy-age 60.” (Doc. 1 at 15). (Doc. 14 at 2). However, Defendant asserts that
25   “[b]ecause Plaintiff became totally disabled after the end date for the term during which
26   she turned 60, the maximum benefit period was until policy age 65.” (Doc. 1 at 2).
27            On September 9, 2020, Plaintiff filed a declaratory judgment action in Maricopa
28   County Superior Court seeking five counts of declaratory relief, all of which concern her
       Case 2:20-cv-01966-SPL Document 18 Filed 11/19/20 Page 2 of 6




 1   entitlement to lifetime disability benefits. (Doc. 1 at 15-19). The Complaint does not seek
 2   damages. On October 9, 2020, Defendant removed the action to this Court based on
 3   diversity jurisdiction. (Doc. 1). Defendant claims that “[c]onsidering the value of the
 4   declaratory relief and attorneys’ fees that Plaintiff seeks, the amount in controversy exceeds
 5   $75,000.” (Doc. 1 at 4). Specifically, because Plaintiff alleges “she is entitled to receive
 6   monthly disability benefits in the amount of $10,435.00 for the rest of her life,” and “also
 7   seeks attorneys’ fees,” more than $75,000 is at issue. (Doc. 1 at 4-6).
 8          Plaintiff now seeks to remand the action to Superior Court. (Doc. 14). Plaintiff
 9   argues “Provident has not and cannot satisfy its burden of proving that the amount in
10   controversy exceeds $75,000.” (Doc. 13 at 2). Specifically, Plaintiff argues “future benefits
11   under a disability insurance contract are not to be considered in determining the amount in
12   controversy in diversity cases, absent allegations that challenge the validity of the policy
13   itself, as opposed to the extent of benefits.” (Doc. 14 at 4). Regarding attorneys’ fees,
14   Plaintiff argues Defendant “wholly fails to provide any evidence of the amount and/or
15   method of calculation of attorney’s fees.” (Doc. 14 at 4).
16   II.    LEGAL STANDARD
17          Under 28 U.S.C. § 1332(a), district courts have jurisdiction in diversity cases only
18   if “the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
19   costs.” Id. “[I]t is long-established that in declaratory judgment actions about whether an
20   insurance policy is in effect or has been terminated, the policy’s face amount is the measure
21   of the amount in controversy.” Elhouty v. Lincoln Benefit Life Co., 886 F.3d 752, 756 (9th
22   Cir. 2018). Additionally, “if a plaintiff would be entitled under a contract or statute to future
23   attorneys’ fees, such fees are at stake in the litigation and should be included in the amount
24   in controversy.” Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 788
25   (9th Cir. 2018). “Arizona law authorizes a discretionary award of attorneys’ fees in contract
26   actions.” Burk v. Medical Savings Insurance Co., 348 F.Supp.2d 1063, 1068
27   (D. Ariz. 2004). “The defendant retains the burden, however, of proving the amount of
28   future attorneys’ fees by a preponderance of the evidence.” Fritsch, 899 F.3d at 788.


                                                    2
       Case 2:20-cv-01966-SPL Document 18 Filed 11/19/20 Page 3 of 6




 1   III.   ANALYSIS
 2          “[W]hether future benefits may be included in the amount in controversy calculation
 3   is a doctrinally difficult question.” Albino v. Standard Ins. Co., 349 F. Supp. 2d 1334,
 4   1338–39 (C.D. Cal. 2004). Though it has discussed the issue in dicta, the Ninth Circuit has
 5   not directly ruled on whether potential future insurance benefits can be considered when
 6   calculating the amount in controversy. See, e.g., Commercial Cas. Ins. Co. v. Fowles, 154
 7   F.2d 884, 886 (9th Cir. 1946) (explaining that, because “no right to such ‘future benefits’
 8   existed at the time the action was commenced,” they could not be included in the amount
 9   in controversy). Jurisdictions that have considered the issue generally hold that whether
10   potential future benefits can be included depends on whether the plaintiff’s case
11   (i) challenges to the extent of coverage, or (ii) challenges the validity of the entire policy.
12   See Joseph Edwards, Annotation, Determination of requisite amount in controversy in
13   diversity Action in Federal District Court involving liability under, or validity of, disability
14   insurance, 11 A.L.R. Fed. 120, § 2[a] n.6 (2004) (noting the two categories as they relate
15   to “the most difficult problem” of determining whether “an insurer’s potential liability for
16   future disability benefits . . . may be taken into account in determining whether the amount
17   in controversy is sufficient”) (internal quotations and citations omitted).
18          Here, there is no dispute about the validity of the insurance contract itself. Defendant
19   concedes that it “has accepted Plaintiff’s claim and is currently paying her total disability
20   benefits” and that “there is no dispute as to whether Plaintiff is totally disabled and no
21   current or past due benefits are sought in this lawsuit.” (Doc. 15). Instead, in Defendant’s
22   own words, “the sole issue presented in this case is whether Plaintiff has the right to receive
23   total disability benefits under the Policy beyond September 1, 2022 for the remainder of
24   her lifetime.” (Doc. 15) (emphasis added). This case straight-forwardly presents a
25   challenge only to the extent of coverage, not the validity of the insurance contract generally.
26   See Shoemaker v. Sentry Life Ins. Co., 484 F. Supp. 2d 1057, 1058 (D. Ariz. 2007) (“The
27   dispute between the parties concerns whether Plaintiff is entitled to disability payments
28   under his insurance policy for life or instead until he is seventy years old. . . . [T]he validity


                                                     3
       Case 2:20-cv-01966-SPL Document 18 Filed 11/19/20 Page 4 of 6




 1   of the insurance policy itself is not in dispute.”).
 2          In cases where only the extent of coverage is challenged, courts generally hold that
 3   future benefits cannot be considered when calculating the amount in controversy. See
 4   Edwards, 11 A.L.R. Fed. 120 at § 4 (explaining that “it has been generally held that future
 5   potential benefits may not be taken into consideration in the computation of the amount in
 6   controversy . . . where the controversy concerns merely the extent of the insurer’s
 7   obligation and not the validity of the policy” and collecting cases); see, e.g., Mass. Cas.
 8   Ins. Co. v. Harmon, 88 F.3d 415, 416 (6th Cir. 1996); Keck v. Fid. & Cas. Co. of New York,
 9   359 F.2d 840, 841 (7th Cir. 1966); Henderson v. Nat’l Fid. Life Ins. Co., 257 F.2d 917, 918
10   (10th Cir. 1958); Travelers Ins. Co. v. Greenfield, 154 F.2d 950, 952 (5th Cir. 1946).
11          In Bank of Am. Grp. Benefits Program Fiduciary v. Riggs, the Court found it to be
12   “unsatisfying to rule that future benefits may only factor into the amount in controversy
13   when the validity of an entire policy, as opposed to the validity of a mere provision in the
14   policy, is at issue.” No. CV06-02805-PHX-NVW, 2007 WL 1876589 (D. Ariz. June 28,
15   2007). Nonetheless, bound by precedent, the Court did so rule. The Court explained:
16                 The court nevertheless feels compelled to follow the
                   considered dictum of the Ninth Circuit, which corresponds
17                 with the rule articulated in Harmon[, 88 F.3d at 416]. In Budget
18                 Rent–a–Car, Inc. v. Higashiguchi, 109 F.3d 1471, 1473 (9th
                   Cir. 1997), it was explained that an insurer’s maximum liability
19                 was ‘relevant to determine the amount in controversy only if
20                 the validity of the entire insurance policy is at issue.’ While
                   Higashiguchi is factually distinguishable from the present
21                 case, the cited language suggests that future benefits should not
22                 be considered in calculating the amount in controversy in this
                   case because the validity of only one provision in the Plan,
23                 rather than the Plan itself, is at issue.
24   Id. at *2; see also Shoemaker, 484 F. Supp. at 1058 (“It may be counterintuitive that a
25   declaratory action about quantifiable benefits accruing entirely in the future has no amount
26   in controversy, but it is an arcanum of federal jurisdiction that that is the case.”).
27          Defendant does not attempt to distinguish the instant case from Riggs and the line
28   of similar cases cited above. Instead, it argues that the 1947 US Supreme Court Flowers

                                                    4
           Case 2:20-cv-01966-SPL Document 18 Filed 11/19/20 Page 5 of 6




 1   case provides a contrary rule. See Aetna Cas. & Sur. Co. v. Flowers, 330 U.S. 464 (1947).
 2   Defendant misses the point of that case. As cited in Defendant’s Response, the Flowers
 3   court held that “a possibility that payments will terminate before the total reaches the
 4   jurisdictional minimum is immaterial if the right to all the payments is in issue.” (Doc. 15
 5   at 3) (emphasis in original) (citing Flowers, 330 U.S. at 468). This rule, in fact, comports
 6   directly with the rule articulated in the above-cited cases: only where the right to all of the
 7   payments (i.e., the validity of the entire contract as a whole) is at issue can potential future
 8   benefits be considered when calculating the amount in controversy. See Beaman v. Pacific
 9   Mut. Life Ins. Co., 369 F.2d 653, 656 (4th Cir. 1966) (rejecting reliance on Flowers to
10   consider future benefits because, in Flowers, “the entire right to the benefits was in issue,”
11   whereas the case at bar presented only “a contest over payment of certain installment
12   payments”). Potential future benefits cannot and will not be considered here.
13             Further, Plaintiff’s request for attorneys’ fees does not push the amount in
14   controversy over the threshold. Although Plaintiff does seek attorneys’ fees in her
15   Complaint (Doc. 1 at 19), Defendant offers no evidence that Plaintiff’s attorney’s fees have
16   reached or will reach $75,000.00 jurisdictional amount. See Thomas v. Standard Ins. Co.,
17   No. CV-09-02121-PHX-JAT, 2010 WL 994507, at *3 (D. Ariz. Mar. 17, 2010) (declining
18   to consider attorneys’ fees when calculating amount in controversy because the fees
19   claimed were “not supported by any calculable figures or estimations of billing time and
20   rates for specific litigation tasks”). Without such evidence, attorneys’ fees cannot be
21   considered in calculating the amount in controversy. See Burk, 348 F. Supp. 2d at 1068.
22   IV.       CONCLUSION
23             Because Plaintiff seeks only declaratory relief and no damages, and because neither
24   her claim for attorneys’ fees nor her potential future benefits under the insurance policy
25   will be considered when calculating the amount in controversy, the Court lacks subject
26   matter jurisdiction. Accordingly,
27   ///
28   ///


                                                    5
       Case 2:20-cv-01966-SPL Document 18 Filed 11/19/20 Page 6 of 6




 1         IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. 14) is granted.
 2         IT IS FURTHER ORDERED that the Clerk of Court shall remand this action to
 3   the Maricopa County Superior Court and terminate this case.
 4         Dated this 19th day of November, 2020.
 5
 6                                                  Honorable Steven P. Logan
                                                    United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
